DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5-11, 13, 15-17 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the prior art of record does not teach “ a load resistance sensor (LRS) having an input selectively coupled to the output of the output driver circuit, wherein the LRS includes an analog to digital converter (ADC) coupled to a node having a voltage corresponding to the DAC output voltage, the ADC further including a plurality of conversion stages, each of the conversion stages having a comparator with a first input coupled to a reference supplied by a divider network having a reference current flowing into the divider network and a second input coupled to the node having a voltage corresponding to the DAC output voltage; a controller coupled to a serial data port and having: a first output coupled to the voltage converter and configured to provide a control command in each of a sense mode and a normal operation mode, the control command setting sets the voltage at the output of the voltage converter to a first non-zero voltage during the sense mode and to a second non-zero voltage during the normal operation mode, the second voltage determined based on the sensed resistance of the output load resistor; a second output coupled to the DAC and configured to 
Regarding claim 11: the prior art of record does not teach “a load resistance sensor (LRS) having an input selectively coupled to the output of the output driver circuit, wherein the LRS includes an analog to digital converter (ADC) having an input coupled to a node having a voltage corresponding to the voltage across the output load resistor, the ADC further including a plurality of conversion stages, each of the conversion stages including a comparator with a first input coupled to a reference supplied by a resistive divider network having a reference current flowing into the resistive divider network, and a second input coupled to the node having a voltage corresponding to the DAC output voltage; and a controller coupled to a serial data port and having: a first output coupled to the voltage converter and configured to provide a control command in each of a sense mode and a normal operation mode, the control command setting the voltage at the output of the voltage converter to a first non-zero voltage during the sense mode and to a second non-zero voltage during the normal operation mode, the second voltage being determined based on the sensed resistance of the output load resistor; and a second output coupled to the DAC and configured to provide the current command specifying the amount of current to be sourced from the output of the output driver circuit.”
Regarding claims 3, 5-10, 13, 15-17 and 21-22: claims 3, 5-10, 13, 15-17 and 21-22 are allowable due to dependence on allowed claims 1 and 11.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/THIENVU V TRAN/                                Supervisory Patent Examiner, Art Unit 2839